Case 2:18-cv-11273-MCA-JAD Document 1084 Filed 08/03/20 Page 1 of 2 PageID: 25730




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


   OCCIDENTAL CHEMICAL
   CORPORATION,
                                                   Civil Action No. 18-11273 (MCA)(JD)
                         Plaintiff,

          vs.
                                                       ORDER EXTENDING THE FACT
   21ST CENTURY FOX AMERICA, INC., et                     DISCOVERY END DATE
   al.,

                         Defendants.



         WHEREAS, the Special Master held a monthly conference with the parties on July 15,

  2020 (“July Conference”) to discuss issues related to discovery; and

         WHEREAS, the fact discovery end date is July 31, 2020 (“Fact Discovery End Date”);

  and

         WHEREAS, the Small Parties Group (“SPG”) requested at the July Conference that the

  Fact Discovery End Date be extended in order for Defendants to complete discovery related to

  Electronically Stored Information (“ESI”); and

         WHEREAS, the SPG has proposed that the parties be given an additional six to eight

  months for fact discovery; and

         WHEREAS, the Special Master has decided that it is necessary to extend the Fact

  Discovery End Date based upon the discussions at the July Conference and in light of certain

  hardships created by COVID-19; and

         IT IS on this 31st day of July, 2020,

         ORDERED that the Fact Discovery End Date shall be extended six (6) months and the

  new Fact Discovery End Date shall be January 27, 2021; and it is further
Case 2:18-cv-11273-MCA-JAD Document 1084 Filed 08/03/20 Page 2 of 2 PageID: 25731




          ORDERED that the parties shall produce ESI on a rolling basis as soon as possible; and it

  is further

          ORDERED that the parties shall provide the Special Master with monthly updates, prior

  to the monthly meetings, on the status of ESI and alert the Special Master of any issues that may

  result in delay or disputes related to ESI.



                                                      /s/ Thomas P. Scrivo
                                                      THOMAS P. SCRIVO
                                                      Special Master




                                                  2
